Title: Notes on Spurrier’s Rotation of Crops, January 1794
From: Washington, George
To: 


          
            [Philadelphia, circa January 1794]
          
          Spurriers—Rotation of—Crops.
          1st As soon as harvest is done, plow in the Stubble, &
            lay it up in one bout ridges, to remain in that rough state till the Spring following;
            then, as soon as the weather will permit, give it a good harrowing; in May obliquely
            plow it; the latter end of June give it another good harrowing; then
            haul on the Manure, spread, & plow it in, Sow Turnip seed, broad cast, every day
            what is plowed. These Turnips to be fed off.
          2d The following spring, give th⟨i⟩s field two plowings, the
            first as shallow as possible, the secd obliquely deeper, which will turn up the Sheeps
            dung: Then harrow it as flat as possible, to lay it even, fit for mowing. Sow spring
            Barley pretty thick in drills, at a foot distance in the rows, 6 pecks to the acre;
            & clover broad cast 6 lbs., with 4 lbs. of trefoil to the acre, harrowed in at once,
            with light harrows. The grass that grows after harvest to be left, to keep the roots
            warm in winter. In the succeeding spring sow ashes, & roll the field. Take two crops
            of Hay.
          3d As soon as the last Crop of Hay is taken off, give one
            deep plowing, and sow wheat in drills, at one foot distance (one bushel of Seed to the
            acre)—The beginning of May following hoe with a running hoe, & pull the weeds out of
            the rows.
          4th Immediately after harvest plow in this Wheat stubble; and
            let it remain in a rough state the Winter. In the spring early, harrow it, give it a
            deep plowing, & sow Oats in broad cast (2 bushls to the Acre). In May weed them.
            This compleats the rotation, & the field is ready to begin with fallowing &
            manuring again; which will continually keep the land improving, instead of
            impoverishing; and as it is 5 years going through its regular succession the land under
            tillage, should be divided into 5 parts—for instance, there will be one fallowed every
            year, one under grass, one under Barley, one under Wheat, and one under Oats. viz.

          
            
              No. of the field
              1794
              1795
              1796
              1797
              1798
            
            
              1
              Fallow with Turnips
              Sprg Barl. & Clover
              Clover
              Wheat
              Oats
            
            
              2
              Oats
              Fallow with Turnips
              Sprg Barl. & Clover
              Clover
              Wheat
            
            
              3
              Wheat
              Oats
              Fallow with Turnips
              Sprg Barl. & Clover
              Clover
            
            
              4
              Clover
              Wheat
              Oats
              Fallow with Turnips
              Sprg Bar. & Clover
            
            
              5
              Spr: Bar. & Clover
              Clover
              Wheat
              Oats
              Fallow with Clover
            
          
          
          
            
               
               
              Culture for the above accordg to Mr Spurrier
            
            
               
               
              Fall1793
              Wintr
              Mar.
              Aprl
              May
              June
              July
              Augt
              Sep.
              Total
            
            
              Fallow
                &Turnips 1794  }
              Plowing stubble
              100
               
               
               
               
               
               
               
               
              100
            
            
               
              1 Bout ridges
               
               
               
               
               
               
               
               
               
              50
            
            
               
              Spring—1st plow
               
               
               
               
              75
               
               
               
               
              75
            
            
               
              Summer
               
               
               
               
               
              75
               
               
               
              75
            
            
              Barley
                &Clover 1795  }
              1st Plowing2
                Ditto
               
               
              100 
               75
               
               
               
               
               
              10075
            
            
              Clover 1796
               
               
               
               
               
               
               
               
               
               
               
            
            
              Wheat 1797
              1 Plowing
               
               
               
               
               
               
               
              100
               
              100
            
            
              Oats 1798
              1st Ditto
               
               
               
               
               
               
              100
               
               
              100
            
            
               
              2 Do
               
               
              100
               
               
               
               
               
               
              100
            
            
               
               
              100
               
              200
              75
              75
              75
              100
              100
               
              775
            
          
          
          Probable (annual) produce of the
            foregoing Rotation of Crops
          acres
          
            
              75.
              In fallow & Turnips, the latter uncertain
               
               
               
            
            
              75.
              Barley—& Clover
              @15 Bls
              1125 B.
              @3/6
              £197. 7.6
            
            
              75.
              Clover
              uncertain
               
               
               
            
            
              75.
              Wheat
              10
              750
               5/
               187.10.0
            
            
              75.
              Oats
              12½
              937½
               2/
                93.15
            
            
               
               
               
               
               
               478:12.6
            
          
        